DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 05/15/2020. Claims 1-14 are pending for examination.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0304307) in view of Batten et al. (US 2019/0057372).

Regarding claim 1: Huang disclose a smart street parking meter (Fig. 1), comprising: 
an integrated artificial intelligence recognition module (Fig. 1, item 10), configured to detect a vehicle parked on at least one street parking grid (¶0017), and the integrated artificial intelligence recognition module comprising: 
a radar detection circuit (Fig. 1, item 161: ultrasonic sensor and ¶0031: two detectors); 
a lidar detection circuit (Fig. 1 , item 161, ¶0034: the detector 161 is an ultrasonic detector, a laser detector, or a millimeter-wave super-high-frequency detector. The aforesaid detectors can emit ultrasonic signals, laser beam signals, or super-high-frequency signals to detect whether an object exists in the on-street parking spaces 321 and 323, as shown in FIG. 3. When an object is detected, the detector 161 further performs high-precision detection of the distance to the object and of the size and surface material of the object. (hence lidar) and ¶0031: two detectors); and 
an image recognition circuit (Fig. 1, item 163, ¶0035); 
wherein, the integrated artificial intelligence recognition module selects at least one of the radar detection circuit, the lidar detection circuit and the image recognition circuit to detect the vehicle parked on the at least one street parking grid (¶0035); 
a central processing unit (Fig. 1 , item 12), connected to the integrated artificial 141intelligence recognition module and configured to calculate a parking time from when the vehicle is parked on the at least one street parking grid to when the vehicle leaves the at least one street parking grid and convert the parking time of the vehicle into a parking fee of the vehicle (¶0040-0041); 
a near-end payment circuit (Fig. 1-2 , items 143, 145, 164, 12), connected to the central processing unit and configured to identify a plate number of the vehicle parked on the at least one street parking grid and pay the parking fee for the vehicle (¶0042); 
a touch screen (Fig. 1 and 2, item 143), connected to the central processing unit and configured to display parking information of the vehicle and provide a driver of the vehicle to select a near-end payment method for the parking fee of the vehicle (Fig. 2, ¶0031-0033); 
a wireless networking circuit (Fig. 1, item 18), connected to the central processing unit and configured to regularly upload the parking information of the vehicle and status information of the smart street parking meter to a smart parking management server through a wireless networking technology to record the parking information of the vehicle and the status information of the smart street parking meter (¶0038 and ¶0040); and 
a power supply circuit (Fig. 1, item 121), connected to and configured to provide power to the integrated artificial intelligence identification module, the central processing unit, the near-end payment circuit, the touch screen and the wireless networking circuit (¶0031).
Huang does not explicitly disclose the smart parking management server is cloud based. However, send parking information to a cloud based server is well known in the art as evidence by Batten where it teaches a parking meter system that send parking information to a cloud based server (¶0061: As will be understood, information related to parking can alternatively or in addition be transferred via proprietary servers, cloud based servers or platform, or any suitable messaging system.).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to substitute the server of Huang with a cloud based server, as taught by Batten since having a limited universe of potential options (servers), the selection of any particular option (cloud based servers) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of store and/or processing data remotely, either option would have been obvious to one of ordinary skill.

Regarding claim 7: The combination of Huang and Batten disclose the smart street parking meter according to claim 1, wherein the parking information of the vehicle comprises the plate number of the vehicle, the parking fee of the vehicle, and a payment status of the parking fee of the vehicle (Huang: ¶0042).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0304307) in view of Batten et al. (US 2019/0057372) and further in view of Starr et al. (US 2011/0015814).

Regarding claim 2: The combination of Huang and Batten disclose the smart street parking meter according to claim 1, but does not explicitly disclose but does not explicitly disclose wherein the power supply circuit comprises an AC-DC conversion circuit and a rechargeable battery, and the AC-DC conversion circuit is connected to the rechargeable battery to charge the rechargeable battery and provide power to the smart street parking meter.
In analogous art regarding power supply of parking meters, Starr disclose wherein the power supply circuit comprises an AC-DC conversion circuit and a rechargeable battery, and the AC-DC conversion circuit is connected to the rechargeable battery to charge the rechargeable battery and provide power to the smart street parking meter (Fig. 1, ¶0019).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the power supply circuit comprises an AC-DC conversion circuit and a rechargeable battery, and the AC-DC conversion circuit is connected to the rechargeable battery to charge the rechargeable battery and provide power to the smart street parking meter, as disclose by Starr, to the meter of the combination of Huang and Batten. The motivation is to provide DC power to the system in order to reduce power consumption and extend its efficiency.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0304307) in view of Batten et al. (US 2019/0057372) and in view of Starr et al. (US 2011/0015814) and further in view of Church et al. (US 8,727,207).

Regarding claim 3: The combination of Huang, Batten and Starr disclose the smart street parking meter according to claim 2, but does not explicitly disclose wherein the status information of the smart street parking meter comprises an empty-space status of the at least one street parking grid detected by the smart street parking meter and a battery status of the rechargeable battery of the smart street parking meter.
In analogous art regarding parking meters, Church disclose wherein the status information of the smart street parking meter comprises an empty-space status of the at least one street parking grid detected by the smart street parking meter and a battery status of the rechargeable battery of the smart street parking meter (Col. 4, Lines 22-34).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the status information of the smart street parking meter comprises an empty-space status of the at least one street parking grid detected by the smart street parking meter and a battery status of the rechargeable battery of the smart street parking meter, as disclose by Church, to the combination of Huang, Batten and Starr. The motivation is to notify the user of battery and availability status in order to avoid down time.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0304307) in view of Batten et al. (US 2019/0057372) and further in view of Cho (US 2010/0205000).

Regarding claim 4: The combination of Huang and Batten disclose the smart street parking meter according to claim 1, but does not explicitly disclose wherein when the central processing unit determines that no vehicle is parked on the at least one street parking grid, the smart street parking meter is switched from an operating mode to a sleep mode and the integrated artificial intelligence recognition module continuously detects whether there is a vehicle parked on the at least one street parking grid.
In analogous art regarding parking monitoring, Cho disclose a system that disclose a parking sensor that goes to sleep (i.e. dormant) when a parking spot is empty (¶0056)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein when the central processing unit determines that no vehicle is parked on the at least one street parking grid, the smart street parking meter is switched from an operating mode to a sleep mode and the integrated artificial intelligence recognition module continuously detects whether there is a vehicle parked on the at least one street parking grid, in view of the teachings of Cho, to the parking meter of the combination of Huang and Batten. The motivation is to save power.

Regarding claim 5: The combination of Huang, Batten and Cho disclose the smart street parking meter according to claim 4, wherein when the integrated artificial intelligence recognition module detects that the vehicle is parked on the at least one street parking grid, the smart street parking meter is switched from the sleep mode to the operating mode and the central processing unit initializes the smart street parking meter (Cho: ¶0056).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0304307) in view of Batten et al. (US 2019/0057372) and in view of Cho (US 2010/0205000) and further in view of Church et al. (US 8,727,207).

Regarding claim 6: The combination of Huang, Batten and Cho disclose the smart street parking meter according to claim 5, but does not explicitly disclose wherein the central processing unit initializing the smart street parking meter comprises the central processing unit detecting whether a battery status of a rechargeable battery of the power supply circuit is sufficient to supply power to the smart street parking meter.
In analogous art regarding parking meters, Church disclose a system providing a battery status of the parking meters (Col. 4, Lines 27-34).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the central processing unit initializing the smart street parking meter comprises the central processing unit detecting whether a battery status of a rechargeable battery of the power supply circuit is sufficient to supply power to the smart street parking meter to the parking meters of the combination of Huang, Batten and Cho, in view of the teachings of Church. The motivation is to notify of low battery in order in order to replace and/or recharge the battery to avoid down time.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2019/0304307) in view of Batten et al. (US 2019/0057372) and further in view of Church et al. (US 8,727,207).

Regarding claim 8: Huang disclose a smart street parking management system, comprising: at least one smart street parking meter(Fig. 1), wherein each of the smart street parking meter comprises an integrated artificial intelligence recognition module(Fig. 1, item 10), a central processing unit (Fig. 1 , item 12), a near-end payment circuit (Fig. 1-2 , items 143, 145, 164, 12), a touch screen (Fig. 1 and 2, item 143), a wireless networking circuit (Fig. 1, item 18) and a (Fig. 1, item 121), the integrated artificial intelligence recognition module is configured to detect a vehicle parked on at least one street parking grid (¶0017), the integrated artificial intelligence recognition module comprises a radar detection circuit (Fig. 1, item 161: ultrasonic sensor and ¶0031: two detectors), a lidar detection circuit (Fig. 1 , item 161, ¶0034: the detector 161 is an ultrasonic detector, a laser detector, or a millimeter-wave super-high-frequency detector. The aforesaid detectors can emit ultrasonic signals, laser beam signals, or super-high-frequency signals to detect whether an object exists in the on-street parking spaces 321 and 323, as shown in FIG. 3. When an object is detected, the detector 161 further performs high-precision detection of the distance to the object and of the size and surface material of the object. (hence lidar) and ¶0031: two detectors) and an image recognition circuit (Fig. 1, item 163, ¶0035), wherein, the integrated artificial intelligence recognition module selects at least one of the radar detection circuit, the lidar detection circuit and the image recognition circuit to detect the vehicle parked on the at least one street parking grid (¶0035), the central processing unit is connected to the integrated artificial intelligence recognition module and configured to calculate a parking time from when the vehicle is parked on the at least one street parking grid to when the vehicle leaves the at least one street parking grid and convert the parking time of the vehicle into a parking fee of the vehicle (¶0040-0041), the near-end payment circuit is connected to the central processing unit and configured to identify a plate number of the vehicle parked on the at least one street parking grid and pay the parking fee for the vehicle (¶0042), the touch screen is connected to the central processing unit and configured to display parking information of the vehicle and provide a driver of the vehicle to select a near-end payment method for the parking fee of the vehicle (Fig. 2, ¶0031-0033), the wireless networking circuit is connected to the central processing unit and configured to regularly upload the parking information of the vehicle and status information of the smart street parking meter to a smart parking management server (Fig. 5, item 52) through a wireless networking technology to record the parking information of the vehicle and the status information of the smart street parking meter (¶0038 and ¶0040), and the power supply circuit is connected to and configured to provide power to the integrated artificial intelligence identification module, the central processing unit, the near-end payment circuit, the touch screen and the wireless networking circuit (¶0031); and the smart parking management server, connected to the at least one smart street parking meter through the wireless networking technology (Fig. 5) and configured to regularly receive the parking information of the vehicle parked on the at least one smart street parking grid and the status information of the at least one smart street parking meter uploaded by the at least one smart street parking meter to record the parking information of the vehicle and the status information of the at least one smart street parking meter (¶0038 and ¶0040); wherein the parking information of the vehicle comprises the plate number of the vehicle, the parking fee of the vehicle, and a payment status of the parking fee of the vehicle (¶0042).
Huang does not explicitly disclose the smart parking management server is cloud based. However, send parking information to a cloud based server is well known in the art as evidence by Batten where it teaches a parking meter system that send parking information to a cloud based server (¶0061: As will be understood, information related to parking can alternatively or in addition be transferred via proprietary servers, cloud based servers or platform, or any suitable messaging system.).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to substitute the server of Huang with a cloud based server, as taught by Batten since having a limited universe of potential options (servers), the selection of any particular option (cloud based servers) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of store and/or processing data remotely, either option would have been obvious to one of ordinary skill.
The combination of Huang and  Batten does not explicitly disclose wherein the status information of the smart street parking meter comprises an empty-space status of the at least one street parking grid detected by the smart street parking meter and a battery status of the rechargeable battery of the smart street parking meter.
In analogous art regarding parking meters, Church disclose wherein the status information of the smart street parking meter comprises an empty-space status of the at least one street parking grid detected by the smart street parking meter and a battery status of the rechargeable battery of the smart street parking meter (Col. 4, Lines 22-34).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the status information of the smart street parking meter comprises an empty-space status of the at least one street parking grid detected by the smart street parking meter and a battery status of the rechargeable battery of the smart street parking meter, as disclose by Church, to the combination of Huang, Batten and Starr. The motivation is to notify the user of battery and availability status in order to avoid down time.

Regarding claim 9: The combination of Huang, Batten and Cho disclose the smart street parking meter according to claim 8 further comprising: at least one smart handheld device (Huang: Fig. 5, item 56), connected to the smart cloud parking management server through an application; wherein the driver of the vehicle pays the parking fee of the vehicle through a remote payment method through the at least one smart handheld device (Huang: ¶0042).



Allowable Subject Matter
Claim(s)  10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 are allowed.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689